CaSe: 5218-CV-02882-.]RA DOC #; l Filed: 12/14/18 l Of14. Page|D #Z l

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

POWER OF THE PEN

c/0 BDB Agent Co., Registered Agent
3800 Ernbassy Parkway, Suite 300
Akron, OH 44333

Plaintiff,

VS.

UNITED FELLOWSHIP OF THE PEN,
INC. dba PENOHIO

c/o Thomas J. Merrill, Registered Agent
187 Castle Boulevard

Akron, OH 44313

and

43 East Market Street, Suite 302
Akron, OH 44308

and

THOMAS J. MERRILL
187 Castle Boulevard
Akron, OH 44313

and

43 East Market Street, Suite 302
Akron, OH 443 08

and

CITIZEN X INCORP()RATED

dba PENOHIO

c/0 Thomas J. Merrill, Registered Agent
P.O.B0X13291

Akron, OH 44334

AK3;1298517_v5

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Case No.:

Judge:

COMPLAI T

(Trademark Infringement, Trademark
Dilution, Unfair Competition, Tortious
Interference With Business
Relationships, Misappropriation of Trade
Secrets)

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 2 Of 14. Page|D #Z 2

and

42 East Market Street, Suite 302
Akron, OH 44308

Defendants.

Plaintiff, Power of the Pen (“Plaintiff” or “Power of the Pen”), for its Complaint against
Defendants, United Fellowship of the Pen, Inc. dba Pen()hio (“UFP”), Citizen X Incorporated
dba PenOhio (“Citizcn X”) and Thomas J. Merrill (“Thomas Merrill”) (collectively,
“Defendants”) alleges as follows:

PARTIES

1. Power of the Pen is a non-profit corporation incorporated and existing under the
laws of the State of Ohio and having a principal place of business in the County of Summit, State
of Ohio.

2. Upon information and belief, UFP is a non-profit corporation incorporated and
existing under the laws of Ohio and having a principal place of business in the County of
Summit, State of Ohio.

3. Upon information and belief, Citizen X is a non-profit organization incorporated
and existing under the laws of Ohio and having a principal place of business in the County of
Summit, State of Ohio.

4. Upon information and belief, Thomas l\/Ierrill is a resident of the County of

Summit, State of Ohio and can be served at 187 Castle Boulevard, Akron, Ohio 44313.

AK3:1298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 3 Of 14. Page|D #Z 3

JURISDICTION AND VENUE

5. Through this Complaint, Plaintiff asserts claims against Defendants that arise
under the Lanham Act of 1946, as amended, 15 U.S.C. § 1051, et seq. and Ohio common law.

6. The Court has original subject matter jurisdiction over Plaintist federal claims
pursuant to 28 U.S.C. §§ 1331, 1337(a), and 133 8(a). The Court has supplemental subject matter
jurisdiction over Plaintiff’ s state law claims pursuant to 28 U.S.C. § 1367(a).

7. The Court has personal jurisdiction over Defendants in that Defendants are
incorporated and/or created or have their principal place of business or residence in the State of
Ohio.

8. Venue is proper in the United States District Court for the Northern District of
Ohio pursuant to 28 U.S.C. §§ l391(b), 1391(0), and 1400(a) as: (a) this is a judicial district in
which a substantial part of the events giving rise to the claims occurred; (b) this is a judicial
district in which Defendants reside or have their principal place of business; and (c) this is a
judicial district in Which Defendants may be found, and there is no judicial district in which the
action may otherwise be brought.

POWER OF THE PEN AND ITS MARKS

9. Power of the Pen was founded in 1986 by its then Executive Director, Lorraine B.
Merrill, and grew to become one of Ohio’s largest educational enhancement programs for
students. Power of the Pen provides interscholastic writing tournament competitions for school
students throughout Ohio and also provides writing materials and tools to assist teachers. Fees

are charged by Power of the Pen for its goods and services

AK3:1298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 4 Of 14. Page|D #Z 4

10. Power of the Pen promotes these goods and services using, inter alia, the POWER
OF THE PEN name and a design featuring the POWER OF THE PEN name with a drawing of a
fountain pen tip (collectively, the “POWER OF THE PEN Marks”).

11. Power of the Pen has exclusively used the POWER OF THE PEN Marks in
connection with its goods and services, has made the POWER OF THE PEN Marks the subject
of substantial advertising and promotion throughout Ohio, and, as a result, has ensured that the
POWER OF THE PEN Marks are widely recognized by schools, teachers and students and
others in the trade as unique signifiers of Power of the Pen’s goods and services.

12. The POWER OF THE PEN Marks are the subject of registration numbers
2220597 and 2222917 on the Principal Register of the United States Patent and Trademark
Office, as shown on Exhibit A attached hereto and incorporated by reference herein. Said
registrations remain active and valid.

NATURE OF THE CASE

13. Plaintiff brings this action to put a stop to Defendants’ unfair competition with
Plaintiff arising from Defendants’ willful infringement and dilution of Plaintiffs POWER OF
THE PEN Marks. Plaintiff`s POWER OF THE PEN Marks embody the goodwill and repute of
Power of the Pen.

14. Defendant, Thomas Merrill is the principal in UFP and Citizen X and is the son of
Power of the Pen’s founder, Lorraine B. Merrill and Frank R. Merrill.

15. In April 2017, Thomas Merrill made a proposal to Lorraine and Frank Merrill to
take control of Power of the Pen, which was not accepted by Lorraine and Frank Merrill or

Power of the Pen’s Board of Directors.

AK321298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 5 Of 14. Page|D #Z 5

16. Defendants have engaged in trademark infringement, unfair competition and
tortious interference With Power of the Pen’s business relationships to falsely present a
relationship with Power of the Pen in connection with identical or similar goods and services,
which is likely to and has actually confused consumers

17. Defendants are utilizing a confusingly similar design to the POWER OF THE
PEN Marks to promote interscholastic writing tournament competitions for middle school and
high school students in Ohio and to provide writing materials and tools to assist teachers A true
and correct copy of the design Defendants are utilizing, consisting of the text, “PENOHIO” and
featuring a drawing of a fountain pen tip (the “Infringing Design”), is attached hereto as Exhibit
B and incorporated by reference herein.

18. The POWER OF THE PEN Marks and the Infringing Design are sufficiently
related so as to travel through the same channels of trade and be encountered by the same class
of consumers who will mistakenly believe the services and materials come from a single source.

19. Defendants’ Infringing Design is confusingly similar in appearance, sound,
connotation and overall commercial impression with the POWER OF THE PEN Marks.

20. Defendants have also misrepresented to Plaintiff’ s clients and potential clients
that Defendants are a successor to or affiliated with Plaintiff`s goods and services.

21. Defendants are not authorized to use Plaintiff’s POWER OF THE PEN Marks or
to otherwise claim they are an authorized supplier of, or affiliated with, or sponsored or endorsed
by, Plaintiff.

22. Upon information and belief, Defendants’ goods and services are of substantially
inferior quality as compared to Plaintiff" s own goods or services such that Plaintiff’ s POWER

OF THE PEN Marks will likely suffer negative associations through Defendants’ unauthorized

5
AK3:1293517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 6 Of 14. Page|D #Z 6

use. Consequently, consumers may wrongly associate Plaintiff With Defendants’ goods and
services due to Defendants’ unauthorized use of the POWER OF THE PEN Marks

23. Defendants’ infringing use of Plaintiff"s POWER OF THE PEN Marks to falsely
present a relationship with Plaintiff in connection with identical or similar goods and services, is
likely to confuse consumers The identity between Plaintiffs POWER OF THE PEN Marks and
the mark used by Defendants will lead reasonably prudent consumers to conclude that
Defendants’ materials and programs were exclusively or jointly developed by, licensed,
sponsored or certified by, or are otherwise associated or affiliated with Plaintiff. Consumers are
likely to be misled as to the source, sponsorship, or affiliation of Defendants’ goods and services

24. Defendants are aware of Plaintiff" s rights arising under the trademark and unfair
competition law but refuse to respect them. To wit: Defendant Thomas Merrill, as the son of the
founder of Power of the Pen, has long been aware of Power of the Pen’s trademarks Plaintiff
also contacted Defendants by letter to their counsel and verbally with their counsel in November
2017 and earlier and demanded that Defendants cease and desist the infringing use of Plaintiffs
POWER OF THE PEN Marks

25. Notwithstanding this fact, Defendants have failed to stop using the POWER OF
THE PEN Marks, and continue to falsely promote themselves as related to or affiliated with
Plaintiff.

26. Upon information and belief, Defendants have intentionally and with knowledge
sought to cause consumer confusion, mistake, and deception through the continued use of the

POWER OF THE PEN Marks.

AK3:1298517*v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 7 Of 14. Page|D #Z 7

27. Accordingly, in this action Plaintiff seeks to enjoin Defendants from using
Plaintiff’s POWER C)F THE PEN Marks in connection with their goods and services and from
falsely claiming association with, or sponsorship or endorsement by Plaintiff.

FIRST CLAIM FOR RELIEF
(TRADEMARK INFRINGEMENT UNDER LANHAM ACT 5 321

28. Plaintiff realleges the allegations contained in paragraphs 1 through 27, inclusive,
of this Complaint as though fully set forth herein.

29. Defendants have infringed and are infringing Power of the Pen’s federally
registered POWER OF THE PEN marks by virtue of their use of the POWER OF THE PEN
marks in connection with promoting and supplying writing tournaments and writing materials
Upon information and belief, such conduct has caused consumer confusion as to Power of the
Pen’s association with, affiliation with, or sponsorship of Defendants’ goods and services

30. Defendants’ conduct constitutes trademark infringement pursuant to 15 U.S.C. §
1114(1). Upon information and belief, Defendants’ conduct was intended to cause confusion,
has caused confusion, and will continue to cause confusion unless enjoined.

31. Upon information and belief, Defendants had knowledge of Power of the Pen’s
Registration of the POWER OF THE PEN Marks at least as early as March, 1998, thereby
making Defendants’ infringement of the POWER OF THE PEN Marks willful.

32. For each completed act of trademark infringement, Power of the Pen is entitled to
recover its actual damages as well as Defendants’ profits from such infringement

33. Monetary relief alone is not adequate to address fully the irreparable injury that

Defendants’ illegal actions have caused and will continue to cause Power of the Pen if not

AK3:1298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 8 Of 14. Page|D #Z 8

enjoined Power of the Pen is therefore also entitled to preliminary and permanent injunctive
relief to stop Defendants’ ongoing infringement of the registered POWER OF THE PEN Marks

SECOND CLAIM FOR RELIEF
(TRADEMARK DILUTION UNDER LANHAM ACT 5 43(c))

34. Plaintiff realleges the allegations contained in paragraphs 1 through 33, inclusive,
of this Complaint as though fully set forth herein.

35. Plaintiff’s POWER OF THE PEN Marks are famous and distinctive and Plaintiff
has developed and maintained substantial secondary meaning in the POWER OF THE PEN
Marks

36. Plaintiff has exclusively used the famous POWER ()F THE PEN Marks in
connection with its materials and services, has made the POWER OF THE PEN Marks the
subject of substantial advertising and promotion, and, as a result, has ensured that the POWER
OF THE PEN Marks are widely recognized by consumers and those in the education trade as a
unique signifier of Plaintiff’s goods and services

37. Upon information and belief, Defendants have diluted and are diluting Plaintiff’s
POWER OF THE PEN l\/Iarks by tarnishment by virtue of their use of the POWER OF THE
PEN Marks in connection with Defendants’ inferior goods and services Defendants’ acts have
lessened the capacity of Plaintiff’s famous the POWER OF THE PEN Marks to identify and
distinguish the goods and services of Power of the Pen, Upon information and belief,
Defendants’ conduct has tarnished the unique association that has heretofore existed between
Plaintiff s the POWER OF THE PEN Marks and Plaintiff’ s educational goods and services

38. Defendants’ conduct constitutes trademark dilution pursuant to 15 U.S.C. §

1125(c). Inasmuch as Defendants knew of Power of the Pen’s Registrations since as early as

8
AK3:1298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 9 Of 14. Page|D #Z 9

March, 1998, Defendants committed the acts alleged above willfully and with the intent to trade
on the reputation of Power of the Pen and to cause dilution of Plaintiff s famous POWER OF
THE PEN Marks

39. Monetary relief alone is not adequate to address fully the irreparable injury that
Defendants’ illegal actions have caused and will continue to cause Plaintiff if not enjoined.
Plaintiff is therefore entitled to preliminary and permanent injunctive relief to stop Defendants’
ongoing dilution of Plaintiff’ s registered and famous POWER OF THE PEN Marks.

THIRD CLAIM FOR RELIEF
(UNFAIR COMPETITION UNDER LANHAM ACT 8 43(al)

40. Plaintiff realleges the allegations contained in paragraphs 1 through 39, inclusive,
of this Complaint as though fully set forth herein.

41. Defendants have infringed and are infringing Plaintiff’s federally registered
POWER OF THE PEN trademarks by virtue of their use of the POWER OF THE PEN Marks in
connection with their educational goods and services Upon information and belief, such
conduct has caused consumer confusion as to Power of the Pen’s association with, affiliation
with, or sponsorship of Defendants’ goods and services

42. Defendants’ conduct constitutes unfair competition pursuant to 15 U.S.C. §
1125(a). Upon information and belief, Defendants’ conduct was intended to cause confusion,
has caused confusion, and will continue to cause confusion unless enjoined.

43. For each completed act of unfair competition, Plaintiff is entitled to recover its
actual damages as well as Defendants’ profits from such conduct.

44. Monetary relief alone is not adequate to address fully the irreparable injury that

Defendants’ illegal actions have caused and will continue to cause Plaintiff if not enjoined.

9

AK3:1298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 10 Of14. Page|D #Z 10

Plaintiff is therefore also entitled to preliminary and permanent injunctive relief to stop

Defendants’ ongoing unfair competition.

F()URTH CLAIM FOR RELIEF
(COMMON LAW UNFAIR COMPETITION)

45. Plaintiff realleges the allegations contained in paragraphs 1 through 44, inclusive,
of this Complaint as though fully set forth herein.

46. The actions of Defendants complained of herein constitute unfair competition
under the common law of the State of Ohio.

47. Upon information and belief, Defendants’ actions have caused and Will likely
continue to cause confusion, mistake, and deception among consumers

48. Defendants’ unfair competition has caused and will continue to cause damage to
Plaintiff, including irreparable harm for which there is no adequate remedy at law.

49. As a consequence of Defendants’ unfair competition, Plaintiff is entitled to
damages and preliminary and permanent injunctive relief ordering Defendants to cease this

unfair competition

FIFTH CLAIM FOR RELIEF
(TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHI§)

50. Plaintiff realleges the allegations contained in paragraphs 1 through 49, inclusive,
of this Complaint as though fully set forth herein.

51. Defendants tortuously interfered with Plaintiffs business relationships and
prospective business relationships by misrepresenting to Plaintiff’s clients and prospective
clients that Defendants were in association with, affiliation with, were sponsored by or were a
successor to Power of the Pen in Defendants’ sales and supply of goods and services

10

AK3: I298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z l Filed: 12/14/18 11 Of14. Page|D #Z 11

52. Defendants wrongfully obtained Plaintiffs client, marketing, and funding contact
lists and utilized them to contact Plaintiff’s clients, potential clients, and funders to tortuously
interfere with Plaintiff`s business relationships and prospective business relationships

53. Defendants tortuously interfered with Plaintiffs business relationships and
prospective business relationships by marketing Defendants’ products and falsely representing to
prospective customers and funders that Defendants’ products were being sold in association
with, affiliation with, were sponsored by or were a successor to Power of the Pen.

54. As a direct and proximate result of Defendants’ tortious interference, Plaintiff has
sustained direct, incidental and consequential damages in an amount not yet ascertained, but
believed to be in excess of 825,000, as will be shown more fully at the trial of this matter.

SIXTH CLAIM FOR RELIEF
(MISAPPROPRIATION OF TRADE SECRETS)

55. Plaintiff realleges the allegations contained in paragraphs l through 54, inclusive,
of this Complaint as though fully set forth herein.

56. Defendants wrongfully obtained confidential information from Plaintiff, including
but not limited to, client, marketing, and funding contact lists, and other materials which
constitute trade secrets as defined by Ohio’s Uniform Trade Secrets Act, R.C. § 1333.61
(collectively, “Trade Secrets”).

57. Plaintiff’ s Trade Secrets are of distinct financial and strategic importance to
Plaintiff, have independent economic value from not being generally known, are not known to
third parties absent express protective covenants, and are the subject of reasonable efforts to

maintain their confidentiality and secrecy, such as through the use of nondisclosure agreements

1 1
AK3;1293517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z 1 Filed: 12/14/18 12 Of14. Page|D #Z 12

58. Defendants acquired Plaintiff’s Trade Secrets by improper means, including but
not limited to theft and misappropriation

59. Defendants misappropriated Plaintiff’s Trade Secrets for their own benefit and to
Plaintiff s detriment.

60. Defendants’ actions were Willful and malicious

61. As a result of Defendants’ misappropriation of Plaintiff’s Trade Secrets, Plaintiff
has suffered and will continue to suffer substantial monetary harm and financial loss, as well as
loss of competitive advantage in the marketplace, and loss of goodwill, in an amount to be
determined at trial but believed to be in excess of $25,000, together with interest, costs, and
attorneys’ fees

62. Plaintiff is entitled to punitive damages of three times its actual damages pursuant
to R.C. § 1333.63 and recovery of its costs and attorneys’ fees pursuant to R.C. § 1333.64.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Power of the Pen respectfully requests judgment from this
Court jointly and severally against Defendants, United Fellowship of the Pen, lnc. dba PenOhio,
Citizen X Incorporated dba PenOhio, and Thomas J. Merrill:

A. That Defendants, their agents, partners, servants, employees, officers,
attorneys, managers successors and assigns, and all persons acting in concert with or on behalf
of them be restrained and enjoined preliminarily and permanently from:

i. Using the POWER OF THE PEN Marks, or any substantially
similar version thereof, or committing any other act that falsely represents or that has the effect
of falsely representing that the goods and services of Defendants are licensed by, authorized by,

offered by, produced by, sponsored by, or in any way associated or affiliated with Plaintiff;

12
AK3;1298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z 1 Filed: 12/14/18 13 Of14. Page|D #Z 13

ii. Otherwise infringing Plaintiff’s POWER OF THE PEN Marks and
trade dress; and

iii. Unfairly competing with Plaintiff; and

iv. Using Plaintiffs trade secrets;

B. That Defendants be required to account to Plaintiff for all gains, profits
and advantages derived from its acts of infringement and for its other violations of law;

C. That Defendants be required to pay to Plaintiff the actual damages, in an
amount to be determined at trial, that Plaintiff has suffered by Defendants’ infringement of the
POWER OF THE PEN Marks as well as any profits derived by Defendants from their
infringement;

D. That Defendants be ordered to pay to Plaintiff an award of treble damages
as provided by § 35(a) of the Lanham Act;

E. That Defendants be ordered to pay to Plaintiff direct, incidental and
consequential damages as a direct and proximate result of Defendants’ tortious interference, in
an amount not yet ascertained, but believed to be in excess of 825,000, as will be shown more
fully at the trial of this matter;

F. That Defendants be ordered to pay to Plaintiff direct, incidental and
consequential damages as a direct and proximate result of Defendants’ misappropriation of trade
secrets, in an amount not yet ascertained, but believed to be in excess of $25,000, as will be
shown more fully at the trial of this matter, together with punitive damages of three times
Plaintiffs actual damages pursuant to R.C. § 1333.63 and recovery of costs and attorneys’ fees

pursuant to R.C. § 1333.64;

13
AK3:1298517_v5

CaSe: 5218-CV-02882-.]RA DOC #Z 1 Filed: 12/14/18 14 Of14. Page|D #Z 14

G. That Defendants be ordered to pay to Plaintiff its costs of suit incurred
herein;
H. That Defendants be ordered to pay to Plaintiff its attorneys’ fees

reasonably incurred in this action; and,

l. To award Plaintiff such other and further relief as this Court deems just

and proper.

Dated: December 14 2018 Respectfully submitted,

 

/s/Dcivz`a1 l Hrina

John F. Hill (No. 0039675)

David J. Hrina (No. 0072260)

Matthew Duncan (No. 0076420)

BUCKINGHAM, DOOLITTLE & BURROUGHS,
LLC

3800 Embassy Parkway, Suite 300

Akron Ohio, 44333

Telephone: (330) 376-5300

Facsimile: (330) 258-6559

JHill@BDBLaw.com

DHrina@BDBLaw.com
MDuncan@BDBLaw.com

Attorneysfor Plaintiff Power of the Pen

14
AK3;1298517_v5

